UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 13, 2010 IMPERIAL INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-7190 65-0854631 (Commission File No.) (IRS Employer Identification No.) 1st Street Pompano Beach, Florida 33069 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (954) 917-4114 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) ) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) ) The information in this report (including Exhibit 99.1) is being furnished pursuant to Item 2.02 and shall not be deemed to be “Filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act. Item 2.02 Results of Operations and Financial Condition On August 13, 2010 Imperial Industries, Inc. issued a press release announcing its financial results for the second quarter and six months ending June 30, 2010. The press release attached hereto as Exhibit 99.1 is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits Exhibit Description Press Release dated August 13, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Imperial Industries, Inc. By: /s/Howard L. Ehler, Jr. Howard L. Ehler, Jr. Chief Operating Officer/ Principal Executive Officer Dated:August 13, 2010 INDEX TO EXHIBITS Exhibit Description Press Release dated August 13, 2010
